192 N.W.2d 165 (1971)
187 Neb. 521
STATE of Nebraska, Appellee,
v.
Michael L. MOROSIN, Appellant.
No. 38042.
Supreme Court of Nebraska.
December 3, 1971.
*166 T. C. Gaughan, Public Defender, Richard L. Goos, Paul M. Conley, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Betsy G. Berger, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
SMITH, Justice.
An information charged that defendant knowingly had concealed a stolen motorcycle with the intent to defraud the owner. Upon a plea of guilty the district court sentenced him to imprisonment for 2 to 3 years. On appeal defendant complains that the sentence was excessive. The governing statute, section 28-522, R.R.S.1943, prescribed imprisonment for not less than 1 year nor more than 10 years.
We may reduce a sentence when in our opinion it is excessive, and we are under a duty to render such sentence as the evidence may warrant. See § 29-2308, R.R.S.1943. Unless an abuse of discretion appears, we will not disturb a sentence within statutory limits. See State v. Escamilla, 187 Neb. 457, 191 N.W.2d 548 (1971).
The record persuades us not to reduce the sentence. The judgment is affirmed.
Affirmed.